10
di
12
a
14
LS
16
Li?
18
19
20
Ak
an
ao
24
25
26
aT

28

a

 

 

frase 2:20-cv-07000-MWF-GJS Document 33 Filed 10/05/20 Pagelof9 Page ID #:190

Jesse Graham

3680 Wilshire Bivd

P-04 Ste 1092

Los Angeles, CA 90010
Telephone: 323-393-0548
In Propria Persona

UNITED STATES DISTRICT COURT

CENTRALDISTRICT OF CALIFORNIA
JESSE GRAHAM, Case No.: LA CV20-07000-JFW PJWX

Plaintiff, OPPOSITION TO MOTION FOR
ENTRY OF VEXATIOUS
piaTeE See IRD DOREs LITIGANT- MOTION RESTATED

-OR SWIFT, AN 9 AND ADDITIONAL LAW
THROUGH 10, SUPPORTING OPPOSITION OF
MOTION TO DISSMISS FOR
Defendants. IMPROPER SERVICE AND
FAILURE TO STATE A CLAIM
SHOULD BE DENIED

VS.

 

 

INTRODUCTION
l. PlaintiffJesse Graham (“Plaintiff’ or “Graham’’)brings this lawsuit against
DefendantsTaylor Swift (“Swift”) and Does I through 10 (collectively, “Defendants”’)due
to their infringement of Plaintiff's copyrighted musical composition
PARTIES
2. Plaintiff Jesse Graham is an individual who resides in the Central District of

California, and is an accomplished and well-renowned singer and songwriter.

 

Complaint

 
10
11
12
3
14
LS
16
Li
18
19
20
21
22
25
24
Z5
26
27)

28

 

pase 2:20-cv-07000-MWF-GJS Document 33 Filed 10/05/20 Page2of9 Page ID #:191

4. __ Plaintiff is ignorant of the true names and capacities of the Defendants sued
herein as Does | to 10, and therefore sues these Defendants by such fictitious names.
Plaintiff will amend this Complaint to allege their true names and capacities when
ascertained.

5. At all times relevant herein, and at the time of the transactions complained
of, each of the Defendants were the agent and employee of each of the remaining
Defendants, and in doing the things hereinafter alleged, was acting within the scope of
such agency.

JURISDICTION AND VENUE

6. The Court has subject matter jurisdiction over this pursuant to 28 U.S.C. §
1331 and1338because the action arises under the Copyright Act (17 U.S.C. §§ 101, e¢
seq.).

7. Venue is proper in the Central District of California under 28 U.S.C. §
1400(a) becausethe Defendants reside or may be found within the Central District of
California, and personal jurisdiction may be properly exercised over the Defendants.

FACTUAL ALLEGATIONS

8. Plaintiff Jesse Graham has been a songwriter since the carly 1990s. Graham
has written hundreds of songs and is famous for starting many trends, including the
“Random Act of Kindness” movement in 2013 and the “New Day” movement.

9. In 2013, Graham authored the musical composition entitled “Haters gone
Hate.” Graham registered the Haters gone Hate musical composition with Broadcast
Music, Inc. (““BMI’) on February 5, 2013, with BMI Work # 15363757

10. Graham’s Haters gone Hate musical composition includes the following
chorus: “Haters gonehate[;] Players gone play|.|”

11. Graham has filed an application with the United States Copyright Office to
register a copyright for the Haters gone Hate musical composition, and the application
has been assigned COPYRIGHT Number SR 876-628 by the United States Copyright
Office.

 

Complaint

 

 
oO

10
da
12
13
14
LS
16
1)
Le
19
20

21

23
a4
25
26
2

28

fj

 

pase 2:20-cv-07000-MWF-GJS Document 33 Filed 10/05/20 Page 3of9 Page ID #:192

12. Since 2013, Graham’s Haters gone Hate musical composition was publicly
performed by Graham and broadcast and published on the internet. The Haters gone
Hate musical composition has been available for purchase on Youtube, 1Tunes, Google
Play, Spotyfy and Amazon. etc

13. In 2014, Swift copyrighted the musical composition entitled “Shake It Off’
and Swift copyrighted the “Shake It Off’ musical composition under United States
Copyright Office Registration Number PA0001911732 on August 19, 2014.

14. Swift’s “Shake It Off musical composition extensively copies from
Graham’s Haters Gone Hate musical composition. In particular, the Shake It Off musical
composition has the following lyrics: “Cause the players gonna play, play, play|;] And
the haters gonna hate, hate, hate[.]”: “Fakers gonna fake, fake, fake[;] 30xs
In all, the infringed copyrighted material accounts for roughly twenty percent of the
Shake It Off musical composition.

15. Swift undoubtedly had access to the Haters gone Hate musical composition
prior to writing and releasing the Shake It Off Musical Composition given the broad
dissemination of the Haters gone Hate musical composition.

16. Swift knew or should have known that the lyrics “Cause the players gonna
play, play, play|;] And the haters gonna hate, hate, hate” : “Fakers gonna fake, fake,
fake[ ;]
could not be used in a musical work by Defendants without a license and/or songwriting
credit, as is customary standard practice in the music industry. Despite this industry
standard practice, Swift never sought a license or other permission from Plaintiff.

17. Upon its release, Swift’s Shake It Off musical composition debuted at No. |
on Billboard’s Hot 100 chart. The song went on to become a massive worldwide hit for
Swift. The Shake It Off musical composition stayed on the Hot 100 for fifty weeks — 24
of them on the top 10. The Shake it Off musical composition has been certified 9x
Platinum by the Recording Industry Association of America (“RIAA”) with over
9,000,000 copies sold. The music video for “Shake it Off’ featuring the song debuted on

wR

Complaint

 

 
10
dd
ie

14
L5
16
ia
18
19
20
20
22
a3

24

26
27)

28

 

fase 2:20-cv-07000-MWF-GJS Document 33 Filed 10/05/20 Page 4of9 Page ID #:193

August 18, 2014 and has approximately 2,380,831,410 views on YouTube.3 Indeed,
“Shake it Off’ is the seventh most viewed video of all time on YouTube.4

18. Swift’s album 1989, for which the Shake it Off musical composition was the
lead single, has been certified 6x Multi-Platinum by the RIAA with over 6,000,000
certified units sold in the United States. In addition, 1989 has sold over 10,000,000 units
worldwide

19. Swiftsinfringing acts include, but are not limited to, unlawfully creating,
recording, manufacturing, producing, selling, licensing marketing and/or distributing the
Shake It Off musical composition Switt’s infringement amounts to the unlawful
appropriation of Graham’s copyrighted material including the lyrical phrase “Haters gone
hate[;] Players gone play[.]”

20. ‘The Shake It Off musical composition has also been extensively licensed by
Swift to various third parties for commercial and advertising uses including film,
advertisements, television, and video games.

21. On information and belief, Swift has exploited, and continue to exploit, the
Shake It Off musical composition in this District, the State of California, and throughout
ihe United States and the world.

22.  Swift’s infringement is continuing she continues to sell and license the
Shake It Off musical composition. Graham has informed Swift of the infringement, yet,
nevertheless, Swift has persisted in her infringement.

FIRST CAUSE OF ACTION
COPYRIGHT INFRINGEMENT
BY PLAINTIFF AGAINST ALL DEFENDANTS

23. Plaintiff incorporates by reference the preceding allegations of the

 

Complaint as though fully set forth herein.
24. Defendants, without authorization, have used and are using Plaintiffs Haters

gone Hate musical composition

 

Complaint

 

 
10
Le
12
Ld

14

21
22
23
24
25
26
27]

28

 

Hse 2:20-cv-07000-MWF-GJS Document 33 Filed 10/05/20 Page5of9 Page ID #:194

25. Defendants’ acts of infringement have been willful, intentional, and
purposeful, in disregard of, and indifferent to the rights of Plaintiff.

26. Asa direct and proximate result of Defendants’ infringement of Plaintiff’s
Haters gone hate musical composition and exclusive rights under the Copyright Act,
Defendants are liable for maximum statutory damage pursuant to 17 U.S.C. § 504(c) up
to $150,000 for each of the copyrights infringed, where such infringement took place on
or after the effective date of registration of the copyright. Alternatively, at
Plaintiff selection, pursuant to 17 U.S.C. § 504(b), Plaintiff is entitled to his actual
damages plus Defendants’ profits from all infringements occurring on or after the
effective date of registration of the copyright, as will be proven at trial.

27. Plaintiff is entitled to its actual damages plus Defendants’ profits from all
infringements occurring prior to the effective date of registration of the copyright for the
Haters gone Hate musical composition, as will be proven at trial.

28. Plaintiffis entitled to his costs, including reasonable attorneys’ fees,
pursuant to 17 U.S.C. § 505.

29. Defendants’ conduct is causing, and unless enjoined by this Court, will
continue tocause great and irreparable injury io Plaintiffthat cannot fully be compensated
or measured in money, Plaintiff has no adequate remedy at law. Pursuant to 17 U.S.C. §
502, Plaintiffis entitled topreliminary and permanent injunctions requiring Defendants to
employ reasonable methodologies to prevent or limit infringement ofPlaintiff’s Haters
gone Hate musical composition. |

PRAYER FOR RELIEF
WHEREFORE, Plaintiff prays that the Court grant the following relief:

 

a. General damages in an amount to be proven at trial, but not less than
$42,000,000;
b. Preliminary and permanently enjoin Defendants, as well as the Defendants’

officers, agents, servants, employees, and attorneys, and all persons in active concert or

participation with Defendants, from use of Plaintiff's Haters gone Hate work.

-5-

 

Complaint

 

 
10
11
12
13
14
15
16
it
18
19
20
21,
22
23
24
Zo
26
ai
28

_

 

 

frase 2:20-cv-07000-MWF-GJS Document 33 Filed 10/05/20 Page 6 of9 Page ID #:195

e. Find Defendants liable for infringement of the Haters gone Hatemusical
composition;
d. Order an award to Plaintiff of all actual damages, in the minimum amount of

$42.000,000.00, and an accounting of any gains, profits, and advantages derived by
Defendants resulting from the infringing acts complained of herein;

exemplary and punitive damages;

attorney’s fees and other litigation costs;

costs of court;

= 0m mo

pre-judgment interest on all damages and/or profits awarded by the Court;

i. such other and further relief to which they may be justly entitled.

Complaint

 
10
Led
Le
13
14
LS
16
Ly
18
19
20
21
az
23
24

26
2)
28

m.

 

 

frase 2:20-cv-07000-MWF-GJS Document 33 Filed 10/05/20 Page 7 of9 Page ID #:196

P lain hy FE
NOW BSEENDAMF ALSO ASK FOR THIS MOTION FROM DEFENDANT BE
DENIED AS PLAINTIFF FLAT OUT DENIES ALL CLAIMS OF WRONG DOING
MADE BY DEFENDANT IN REGARDS TO CLAIMS OF VEXIOUS FILER.
PLAINTIFF HAS SPENT THOUSANDS OF DOLLARS TO BRING DEFENDANT
TO JUSTICE AND NOW SEEKS REIEF.AND AGAIN ENTERS THIS OPPOSITION
TO MOTION AS VEXATIOUS LITIGANT AND ABOVED MENTIONED.

PLEASE TAKE NOTICE PER THIS RESPONSE that on 10/5/2020 at the hour of 10:00 am or
soon thereafter as the matter may be

21 heard in court room 5A located at 350 West First St L A. Ca 90012. Plaintiff will move the court
to deny

defendants motion to dismiss his complaint on the grounds of insufficient service of process,
failure to state a

claim and designate plaintiff a vexatious litigant The plaintiff would argue to the
contrary, that he is now in

full compliance with Rule 4 of the Federal Rules of Civil Procedure. and thus has stated
a claim upon which he

is entitled to relief from the defendants. Finally, the defendants’ conjoined motion to
designate plaintiff a vexatious

| litigant must be denied for failure to comply with the filing requirements of Federal Rules of
Civil Procedure

Rule 11(c)(2). The Motion is defective because it should have been plead and
filed separately Plus 21 Day Safe Harbor from Rule 11 sanctions violation.
Further the court should deny defendants Motion to designate plaintiff AS

vexatious litigant simply because he has experienced
difficulty with service of process of his summons and

complaint and or inexperience with certain rules of the court. In any
event, the defendants have now been

properly served.
Further, because defendants failed to properly give safe harbor notice and
failed to separate their Rule 11 7

Complaint

 
Y
10
Li
LZ
is
14
LS
16
Lf
18
LS
20
21

22

fase 2:20-cv-07000-MWF-GJS Document 33 Filed 10/05/20 Page 8of9 Page ID #:197

 

The plaintiff's opposition, based on the accompanying
Memorandum of Points and Authorities, the pleadings and
papers and plaintiff denies any wrong doing or ill intent to
plaintiff but only to get due process and have this matter heard
plus certified signatures of plaintiffs on file complete service
plus plaintiff announcement of copyright completes making a
case.

11 already on file in this action. And such additional matters and
oral argument as may be offered in support of

 

plaintiff's opposition to defendants Statutorily Defective Motion filed
pursuant to Rule 11 of the FRCP.
plus plaintiff enters this law Vexatious Li tigant?

Under Code of Civil Procedure section 391(b)@, a vexatious litigant is a person who does any of the
following:

In the immediately preceding seven-year period has commenced, prosecuted, or maintained in
propria persona at least five litigations other than in a small claims court that have been (i)
finally determined adversely to the person or (ii) unjustifiably permitted to remain pending at
least two years without having been brought to trial or hearing.

e After a litigation has been finally determined against the person, repeatedly relitigates or
attempts to relitigate, in propria persona, either (i) the validity of the determination against the
same defendant or defendants as to whom the litigation was finally determined or (ii) the cause
of action, claim, controversy, or any of the issues of fact or law, determined or concluded by the
final determination against the same defendant or defendants as to whom the litigation was
finally determined.

e In any litigation while acting in propria persona, repeatedly files unmeritorious motions,
pleadings, or other papers, conducts unnecessary discovery, or engages in other tactics that
are frivolous or solely intended to cause unnecessary delay.

e Has previously been declared to be a vexatious litigant by any state or federal court of record in

any action or proceeding based upon the same or substantially similar facts, transaction, or

occurrence.

and none of this is true of plaintiff we ask again dismiss this motion for vexious filer

plus

 

Complaint

 

 
10
11
1?
13
14
LS
16
Li
18
is
20
21
22
23
24
25
26
ad

28

 

fase 2:20-cv-07000-MWF-GJS Document 33 Filed 10/05/20 Page 9of9 Page ID #:198

Dated
Respectively submitted

Dated: October 5, 2020

By:

JESSE GRAHAM
IN PROPRIA (KS

l

 

 

Complaint

 

 
